                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Aaron Morris Swenson,                                      Civ. No. 21-456 (PAM/DTS)

                             Petitioner,

 v.                                                                              ORDER


 Ned G Wohlman,

                             Respondent.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge David T. Schultz dated May 12, 2021. (Docket No. 22.)

The R&R recommends that Petitioner Aaron Morris Swenson’s Petition for habeas-corpus

relief be denied without prejudice and no certificate of appealability be granted. On May

19, 2021, the Court received a letter from Swenson claiming a “final judgement” in one of

his underlying state criminal proceedings and requesting that the Court convert his petition

to one under 28 U.S.C. § 2241 and add a number of new constitutional claims. (Docket

No. 24.) Although this document does not mention the R&R, the Court will construe it as

an objection to the R&R.

       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). After conducting the required

review and for the following reasons, the Court adopts the R&R.

       As the R&R noted, at the time Swenson filed the Petition, three state criminal

proceedings against Swenson were ongoing. (R&R at 1.) Those proceedings have all been
resolved—one with a conviction, one with a plea of guilty, and the last dismissed in light

of the guilty plea. (Docket No. 21.) The R&R also noted that Swenson had not appealed

either of his convictions, and it does not appear that he has done so since the R&R’s

issuance. (See R&R at 2.)

       The R&R correctly determined that, to the extent Swenson attempts to raise a

speedy-trial claim with respect to the state criminal proceedings, any such claim has been

mooted by his convictions. (Id. at 4.) His remaining claims, whether raised in his Petition

or in his other requests to amend his Petition, are premature. (Id. at 5.) Swenson must

present those claims to the state courts before he can bring those claims in federal court.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The R&R (Docket No. 22) is ADOPTED;

       2.     The Motion to Dismiss (Docket No. 8) is GRANTED;

       3.     The Petition (Docket No. 1) is DISMISSED without prejudice;

       4.     The Motions to Amend (Docket Nos. 6, 14, 15, and 24) are DENIED; and

       5.     No Certificate of Appealability will issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Wednesday, June 2, 2021

                                          s/Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                             2
